 

Exhibit 10.3

 

Second Amendment to Sections 23.1 and 23.2 of Catalyst Supply Agreement

 

Sections 23.1 and 23.2 of the Catalyst Supply Agreement effective January 2,
2015 between the undersigned parties are hereby amended as follows:

 

Section 23.1

 

Section 23.1 originally read as follows:

 

Pilot Program Contingency. Customer’s obligations under this Catalyst Agreement
shall be and hereby are contingent upon the institution, completion by that date
which is one hundred twenty (120) days after the Effective Date (which date may
be extended for an additional thirty (30) days at Customer’s option upon prior
written notice to Supplier), and Customer’s acceptance, in its sole discretion,
of the results of, of a pilot test program (a “Pilot Program”) whereby Customer
shall utilize, on terms mutually agreeable to Supplier and Customer, Supplier’s
facility (the “Test Facility”) at 20 Iroquois Street, Niagara Falls, New York
(the “Pilot Program Contingency”) to ascertain Customer’s willingness to go
forward with the transactions contemplated herein, and, if so ascertained, to
establish Minimum Performance Levels for the Initial Order and using the
relevant feedstock. Immediately upon the execution and delivery of this Catalyst
Agreement by the parties hereto, the parties shall in good faith diligently
negotiate the terms of an agreement for use of the Test Facility for the Pilot
Program.

 

Section 23.1 was previously amended and currently reads as follows:

 

Pilot Program Contingency. Customer’s obligations under this Catalyst Agreement
shall be and hereby are contingent upon the institution, completion by that date
which is two hundred ten (210) days after the Effective Date (which date may be
extended for an additional thirty (30) days at Customer’s option upon prior
written notice to Supplier), and Customer’s acceptance, in its sole discretion,
of the results of, of a pilot test program (a “Pilot Program”) whereby Customer
shall utilize, on terms mutually agreeable to Supplier and Customer, Supplier’s
facility (the “Test Facility”) at 20 Iroquois Street, Niagara Falls, New York
(the “Pilot Program Contingency”) to ascertain Customer’s willingness to go
forward with the transactions contemplated herein, and, if so ascertained, to
establish Minimum Performance Levels for the Initial Order and using the
relevant feedstock. Immediately upon the execution and delivery of this Catalyst
Agreement by the parties hereto, the parties shall in good faith diligently
negotiate the terms of an agreement for use of the Test Facility for the Pilot
Program.

 

By this Second Amendment, Section 23.1 is amended again to read as follows:

 

Pilot Program Contingency. Customer’s obligations under this Catalyst Agreement
shall be and hereby are contingent upon the institution, completion by that date
which is three hundred (300) days after the Effective Date (which date may be
extended for an additional thirty (30) days at Customer’s option upon prior
written notice to Supplier), and Customer’s acceptance, in its sole discretion,
of the results of, of a pilot test program (a “Pilot Program”) whereby Customer
shall utilize, on terms mutually agreeable to Supplier and Customer, Supplier’s
facility (the “Test Facility”) at 20 Iroquois Street, Niagara Falls, New York
(the “Pilot Program Contingency”) to ascertain Customer’s willingness to go
forward with the transactions contemplated herein, and, if so ascertained, to
establish Minimum Performance Levels for the Initial Order and using the
relevant feedstock. Immediately upon the execution and delivery of this Catalyst
Agreement by the parties hereto, the parties shall in good faith diligently
negotiate the terms of an agreement for use of the Test Facility for the Pilot
Program.

 



 

   

 

Section 23.2

 

Section 23.2 originally read as follows:

 

Financing Contingency. Customer’s obligations under this Catalyst Agreement
shall be and hereby are contingent upon Customer obtaining funding for (i) the
Pilot Program on terms acceptable to Customer in its sole discretion, on or
before that date which is thirty (30) calendar days after the Effective Date,
and (ii) the Initial Order (as defined in the Equipment Supply Contract) and
working capital in amounts and upon terms acceptable to Customer in Customer’s
sole discretion, on or before that date which is sixty (60) days after
Customer’s written notice of removal or satisfaction of the Pilot Program
Contingency (the “Financing Contingency”; the Pilot Program Contingency and the
Financing Contingency are herein collectively referred to as the
“Contingencies”).

 

Section 23.2 was previously amended and currently reads as follows:

 

Financing Contingency. Customer’s obligations under this Catalyst Agreement
shall be and hereby are contingent upon Customer obtaining funding for (i) the
Pilot Program on terms acceptable to Customer in its sole discretion, on or
before that date which is one hundred twenty (120) calendar days after the
Effective Date, and (ii) the Initial Order (as defined in the Equipment Supply
Contract) and working capital in amounts and upon terms acceptable to Customer
in Customer’s sole discretion, on or before that date which is sixty (60) days
after Customer’s written notice of removal or satisfaction of the Pilot Program
Contingency (the “Financing Contingency”; the Pilot Program Contingency and the
Financing Contingency are herein collectively referred to as the
“Contingencies”).

 

By this Second Amendment, Section 23.2 is amended again to read as follows:

 

Financing Contingency. Customer’s obligations under this Catalyst Agreement
shall be and hereby are contingent upon Customer obtaining funding for (i) the
Pilot Program on terms acceptable to Customer in its sole discretion, on or
before that date which is two hundred ten (210) calendar days after the
Effective Date, and (ii) the Initial Order (as defined in the Equipment Supply
Contract) and working capital in amounts and upon terms acceptable to Customer
in Customer’s sole discretion, on or before that date which is sixty (60) days
after Customer’s written notice of removal or satisfaction of the Pilot Program
Contingency (the “Financing Contingency”; the Pilot Program Contingency and the
Financing Contingency are herein collectively referred to as the
“Contingencies”).

 

All other terms and conditions of the Catalyst Supply Agreement shall remain the
same.

 

Dated: July 31, 2015 PLASTIC2OIL, INC., a Nevada corporation         By: /s/
Richard W. Heddle      Richard W. Heddle      President & CEO       Dated: July
31, 2015 ECONAVIGATION, LLC, a New York limited liability company         By:
/s/ Mark D. Ragus     Mark D. Ragus     President

 

 

   

